Although the property was taxed to the remainderman, as between her and the plaintiff it was the latter's obligation to pay the taxes, in the absence of an agreement by the remainderman to pay them. Bodwell v. Nutter,63 N.H. 446, 448; Reeves v. Huckins, 80 N.H. 348, 350. It would be inequitable for the plaintiff to acquire the remainderman's title through failure to discharge his obligations to her. In bidding in the property he paid for a lien which it was his duty to discharge, and he thus paid a tax which he ought to pay. Woodbury v. Swan, 59 N.H. 22; Saunders v. Farmer,62 N.H. 572; Barker v. Jones, 62 N.H. 497; Laton v. Balcom 64 N.H. 92, 94.
Case discharged. *Page 183